 

EXHIBIT 10.1

SUMMARY SHEET: 2007 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

1.

Eligibility: mid-level and upper-level management, including executive officers,
of Toreador are eligible to participate.

2.

Performance Goals:

•

Oil and Gas Reserves: Attain 150% of 2006 oil and gas reserves, based on fully
diluted shares on a BOE basis.

•

Oil and Gas Production: Toreador’s annual production for 2007 shall increase by
more than 150% of the 2006 production on a BOE basis.

•

General and Administrative Expense: Toreador shall hold general and
administrative expenses to a maximum of $10 million in 2007, excluding payments
to the former President and CEO.

•

Operating Income: Toreador’s operating income shall be greater than $30 million,
excluding payments to the former President and CEO.

3.

Preliminary Funding: $1,500,000 which amount is subject to adjustment.

 

 

 



 

 

 